Edward /s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                      July 18, 2014

                                   No. 04-14-00483-CV

                                 Rowland MARTIN, Jr.,
                                       Appellant

                                            v.

           Edward BRAVENEC, and The Law Office of Mcknight and Bravenec,
                                  Appellees

                From the 285th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2014-CI-07644
                         Honorable Dick Alcala, Judge Presiding


                                     ORDER
       The Appellant’s Emergency Motion for Stay in Part and Remand in Part and for
Extension of Time to file Record is DENIED.


                                                 _________________________________
                                                 Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of July, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court